Case 3:19-cv-04753-AET-TJB Document 28 Filed 04/01/19 Page 1 of 2 PageID: 1990




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                        No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


                               Notice of Appeal


  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             Daniel L. Schmutter
  cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
  Daniel Hammond                          74 Passaic Street
  dhammond@beckredden.com                 Ridgewood, New Jersey 07450
  Hannah Roblyer                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500        Josh Blackman*
  Houston, Texas 77010                    joshblackman@gmail.com
  (713) 951-3700                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                               Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 28 Filed 04/01/19 Page 2 of 2 PageID: 1991




                                Notice of Appeal

      All Plaintiffs appeal to the United States Court of Appeals for the Third

Circuit from the “Order” entered in this action as Document 26 on March 7, 2019.



 Date: April 1, 2019                     Respectfully submitted,

 BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
 Chad Flores                             s/ Daniel L. Schmutter
 cflores@beckredden.com                  Daniel L. Schmutter
 Daniel Hammond                          dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                 74 Passaic Street
 Hannah Roblyer                          Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                 (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010                    Josh Blackman*
 (713) 951-3700                          joshblackman@gmail.com
                                         1303 San Jacinto Street
                                         Houston, TX 77002
                                         (202) 294-9003
                                         *Pro hac vice motion to be filed

                              Counsel for Plaintiffs
